Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the Species associated with Figs. 13A-13N, drawn to claims 66, 71-81, 86, and 87, in the reply filed on March 19, 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66, 71-81, 86 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,869,659. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a connector including first and second arms including an actuation member extending therethrough, an attachment member located at a distal end of the arms, a handle located at a proximal end capable moving from a first to second position in order to translate the actuation member and lock the attachment member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66 and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,230,863 to Ravikumar et al.
As to Claim 66, Ravikumar discloses a connector (110, Fig. 9). The connector comprises a rigid arm (130) defining an inner passage (173, Figs. 14 and 15) extending between a proximal end and a distal end of the arm (Figs. 14 and 15, Col. 8, Lines 39-67 – Col. 9, Lines 1-7), an actuation shaft (142) slidably received within the inner passage (Col. 8, Lines 39-51), an attachment feature (140) connected to the distal end of the arm (Figs. 9, 16, Col. 7, Lines 21-24, Col. 9, Lines 12-39), the attachment feature configured to engage an object therein (Col. 9, Lines 12-15), and a handle (153) axially centered with respect to an axis of the connector (Figs. 9, 10) and configured such that rotation of the handle about the axis translates the actuation shaft (142) within the inner passage (Col. 8, Lines 11-30).
As to Claim 66, Ravikumar discloses a connector wherein the attachment feature (140) applies a pre-load or provisional friction fit to the object engaged therein (Col. 9, Lines 12-39).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775